It is ordered and adjudged by this court that the judgment of said Court of Appeals be, and the same hereby is, modified and as so modified is affirmed.
The relator is entitled to a hearing upon and a determination of his claim that his alleged permanent disability, to-wit, the loss of the sight of one eye, resulted from injury sustained in the course of his employment, so that if the same be rejected and his right to compensation therefor be denied he could avail himself of the right of appeal. (Industrial Commission v.Phillips, 114 Ohio St. 607.)
However, the writ issued should not have commanded that "defendant immediately on service of this order proceed to take final action upon the application," etc., and this court coming now to *Page 736 
enter the order which the Court of Appeals should have made, it is ordered that the Industrial Commission in the exercise of its jurisdiction under the statute proceed with the hearing and determination of the relator's claim for permanent disability.
Judgment modified and affirmed.
MARSHALL, C.J., DAY, ALLEN, KINKADE, ROBINSON, JONES and MATTHIAS, JJ., concur.